                 Case 18-50703-LSS              Doc 11       Filed 10/30/18        Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                  Chapter 11
                                          1
VRG LIQUIDATING, LLC, et al.,
                                                                  Case No. 16-10971 (LSS)
                                   Debtors.                       (Jointly Administered)


SC LIQUIDATING 2, LLC f/k/a SPORT
CHALET, LLC,

                                   Plaintiff,

                 v.

BBB of West L.A. LLC,                                              Adv. Proc. No. 18-50701 (LSS)
Employbridge, LLC d/b/a Select Staffing,                           Adv. Proc. No. 18-50394 (LSS)
Lifetime Products Inc.,                                            Adv. Proc. No. 18-50391 (LSS)
Logitech, Inc.; Jaybird LLC,                                       Adv. Proc. No. 18-50695 (LSS)
Luxottica USA LLC,                                                 Adv. Proc. No. 18-50696 (LSS)
Marucci Sports, LLC,                                               Adv. Proc. No. 18-50702 (LSS)
Mediaspot, Inc.,                                                   Adv. Proc. No. 18-50390 (LSS)
Mountain High Resort Associates, LLC,                              Adv. Proc. No. 18-50389 (LSS)
Ontario Refrigeration Service, Inc.,                               Adv. Proc. No. 18-50697 (LSS)
Penske Logistics LLC,                                              Adv. Proc. No. 18-50388 (LSS)
Quality Trailer Products, LP,                                      Adv. Proc. No. 18-50387 (LSS)
San Mar Corporation,                                               Adv. Proc. No. 18-50704 (LSS)
Spy Optic Inc.,                                                    Adv. Proc. No. 18-50703 (LSS)
XPO Last Mile, Inc.,                                               Adv. Proc. No. 18-50699 (LSS)

                                   Defendants.


         STATUS REPORT WITH RESPECT TO CERTAIN ADVERSARY MATTERS




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC) (1295); VRF Liquidating, LLC (f/k/a Vestis Retail
Financing, LLC) (9362); EMSOC Liquidating, LLC (f/k/a EMS Operating Company, LLC) (2061); VIH
Liquidating, LLC (f/k/a Vestis IP Holdings, LLC) (2459); BS Liquidating, LLC (f/k/a Bob’s Stores, LLC) (4675);
EMSA Liquidating, LLC (f/k/a EMS Acquisition LLC) (0322); SC Liquidating 2, LLC (f/k/a Sport Chalet, LLC)
(0071); SCVS Liquidating, LLC (f/k/a Sport Chalet Value Services, LLC) (7320); and SCTS Liquidating, LLC
(f/k/a Sport Chalet Team Sales, LLC) (8015). The Debtors’ executive headquarters are located at 160 Corporate
Court, Meriden, CT 06450.


DOCS_DE:221676.1 89901/002
                 Case 18-50703-LSS        Doc 11      Filed 10/30/18   Page 2 of 6




                 SC Liquidating 2, LLC f/k/a Sport Chalet, LLC (the “Plaintiff”), in the above-

referenced cases, hereby submits this status report pursuant to the scheduling orders.

                 Attached hereto is the status for the above-referenced cases associated with VRG

Liquidating, LLC, et al., Case No. 16-10971 (LSS).

Dated: October 29, 2018                       PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Joseph M. Mulvihill
                                              Laura Davis Jones (DE Bar No. 2436)
                                              Jason S. Pomerantz (CA Bar No. 157216)
                                              Jeffrey P. Nolan (CA Bar No. 158923)
                                              Joseph M. Mulvihill (DE Bar No. 6061)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, Delaware 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: ljones@pszjlaw.com
                                                      jspomerantz@pszjlaw.com
                                                      jnolan@pszjlaw.com
                                                      jmulvihill@pszjlaw.com

                                              Counsel to Plaintiff




                                                  2
DOCS_DE:221676.1 89901/002
                                    Case 18-50703-LSS     Doc 11   Filed 10/30/18   Page 3 of 6




STATUS CATEGORY B: List all cases where service is complete, but answers are still due. Provide answer due date.


 Adv. Case No.         Defendant(s) Name                           Ans Due Date     Comment



     18-50389          Mountain High Resort Associates, LLC            9/21/18      The deadline to respond to the complaint
                                                                                    has been extended to 9/21/18.

                                                                                    The defendant has retained counsel and the
                                                                                    parties are engaging in settlement
                                                                                    negotiations.

     18-50703          Spy Optic Inc.                                  9/27/18      The deadline to respond to the complaint
                                                                                    has been extended to 9/27/18.




DOCS_DE:221676.1 89901/002
                                    Case 18-50703-LSS   Doc 11   Filed 10/30/18     Page 4 of 6




STATUS CATEGORY E: List all cases where the adversary case has been resolved/settled, but Notice/Stipulation of Dismissal
cannot yet be filed. Provide explanation as to why Notice/Stipulation of Dismissal has not been filed and date when
Notice/Stipulation of Dismissal is expected to be filed.


 Adv. Case No.          Defendant(s) Name                    Comment

      18-50387          Quality Trailer Products, LP         This matter has been settled. Plaintiff intends to file a 9019 motion
                                                             to approve the settlement.

      18-50695          Logitech, Inc.; Jaybird LLC          This matter has been settled. Plaintiff intends to file a 9019 motion
                                                             to approve the settlement.

      18-50696          Luxottica USA LLC                    This matter has been settled. Plaintiff intends to file a 9019 motion
                                                             to approve the settlement.

      18-50702          Marucci Sports, LLC                  This matter has been settled. Plaintiff intends to file a 9019 motion
                                                             to approve the settlement.




DOCS_DE:221676.1 89901/002
                                    Case 18-50703-LSS   Doc 11      Filed 10/30/18     Page 5 of 6




STATUS CATEGORY F: List all cases where service is complete, answer has been filed, discovery/disclosures are underway, and
expected date of completion of discovery/disclosure.


   Adv. Case          Defendant(s) Name                   Fact        Expert         Comment
     No.                                                Discovery     Discovery
                                                        End Date      End Date

    18-50391          Lifetime Products Inc.              N/A            N/A         A stipulation tolling discovery until after the
                                                                                     conclusion of mediation was filed on
                                                                                     7/12/18 [Docket No. 11].

                                                                                     The parties have agreed on a mediator and
                                                                                     anticipate file a stipulation appointing the
                                                                                     mediator by 9/21/18.

    18-50701          BBB of West L.A. LLC                                           Initial disclosures are due 10/31/18.

    18-50704          San Mar Corporation                                            Initial disclosures are due 11/1/18.

    18-50699          XPO Last Mile, Inc.                                            Initial disclosures are due 11/1/18.




DOCS_DE:221676.1 89901/002
                                     Case 18-50703-LSS        Doc 11   Filed 10/30/18    Page 6 of 6




STATUS CATEGORY G: Mediator has been selected or appointed.


 Adv. Case No.          Defendant(s) Name                          Electronic Text Comment

      18-50394          Employbridge, LLC d/b/a Select Staffing    Mark E. Felger has been appointed mediator in this case.

                                                                   A pretrial conference has been scheduled for 11/27/18 at 10:00 a.m.

      18-50390          Mediaspot, Inc.                            Ian Connor Bifferato has been appointed mediator in this case.

                                                                   A pretrial conference has been scheduled for 1/29/19 at 10:00 a.m.

      18-50697          Ontario Refrigeration Service, Inc.        The parties have selected Ian Connor Bifferato as mediator for this
                                                                   case.

      18-50388          Penske Logistics LLC                       Derek C. Abbott has been appointed mediator in this case.

                                                                   Mediation has been scheduled for 11/5/18 at 10:00 a.m.

                                                                   A pretrial conference has been scheduled for 1/29/19 at 10:00 a.m.




DOCS_DE:221676.1 89901/002
